Exhibit 10.23.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made as
of this             day of June 2002, by and between APCOA/Standard Parking,
Inc., a Delaware corporation (the “Company”), (successor to “Standard Parking,
L. P.”) and Steven A. Warshauer (the “Executive”).

 


RECITALS

 

A.                                   The Executive and the Company have
previously executed a certain Employment Agreement dated as of March 26, 1998
(the “Employment Agreement”).

 

B.                                     The Company and Executive have agreed to
certain additional terms and modifications relating to the Executive’s
employment as more fully set forth.

 

NOW, THEREFORE, in conversation of the Recitals, the mutual promises and
undertakings herein set forth, and the sum of Ten Dollars in hand paid, the
receipt and sufficiency of which consideration are hereby acknowledged, the
parties hereby agree that the Employment Agreement shall be deemed modified and
amended, effective as of the date first above written as follows:

 

1.                                       Subsection (a) of paragraph 5 is hereby
amended by deleting the entire paragraph following the first sentence ending
with the words “…so paid shall equal the Target Annual Bonus.” and substituting
the following in lieu thereof:

 

“Following a termination of the Executive’s employment for any reason other than
by the Company for Cause and subject to any future federal or state law or
statute that may be enacted or become applicable to the Company or its then
current APCOA Standard Parking Welfare Benefit Plan (the “Plan”), which
prohibits the Company from providing the benefits to Executive or his dependents
described herein without adversely affecting the Company’s then current Plan
(“Future Legal Requirements”), the Executive shall be entitled to receive family
medical and dental coverage under the then current Plan for the remainder of his
life, upon payment by the Executive, of the full cost of the coverage as
determined by the Insurance Company, Third Party Administrator or Consultants
engaged by the Company to administer the Plan.  Upon the Executive’s death, his
remaining dependents (as defined by the Plan) shall be entitled to continue to
receive coverage under the Plan, subject to Future Legal Requirements and the
Plan’s limitation regarding coverage for dependent children (see the Plan’s
Summary Plan Description for details), at the full cost of providing coverage as
determined above.

--------------------------------------------------------------------------------


 

Within two weeks of the Executive’s termination, the Company will notify him of
the monthly premium to continue coverage under the Plan.  This premium is
subject to change on an annual basis and Executive will be notified annually of
changes in premium cost, if any.  The Executive will be responsible for
remitting the monthly premiums for continued coverage under the Plan no later
than the 10th of each month to the Chicago Corporate offices of the Company. 
Failure to make premium payments when due will result in a loss of coverage to
the Executive and all dependents covered under the Plan.”

 

IN WITHNESS WHEREOF, the Company and the Executive have executed this First
Amendment to Employment Agreement as of the day and year first above written.

 

 

 

COMPANY:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

James A. Wilhelm

 

Steven A. Warshauer

President/Chief Executive Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------